Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 61-70, 72-81 are allowed.
	Claims 61-70, 72-81  are considered allowable since when reading the claims in light of the specification (MPEP § 211.01) or In re Sneed, 710 F .2d 1544, 1548, 218 USPQ 385, 388 (Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 61 including  “receiving a request to display subtitles; determining a user’s proficiency level in the selected language, selecting based on the user’s proficiency level in the selected language, a set of subtitles from a plurality of sets of subtitles in the selected language, wherein each set corresponds to a different proficiency level in the language; generating for display the set of subtitles.”  Claim 72 recites similar limitations.
	The closest prior art Brennen teaches displaying subtitles to aid in learning.  Another prior art sharma teaches displaying different sets of subtitles according to parental controls. None of these references disclose “receiving a request to display subtitles; determining a user’s proficiency level in the selected language, selecting based on the user’s proficiency level in the selected language, a set of subtitles from a plurality of sets of subtitles in the selected language, wherein each set corresponds to a 





Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Hong whose telephone number is (571)270-1553.  The examiner can normally be reached on M-F 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL H HONG/Primary Examiner, Art Unit 2426